DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2nd 2021 has been entered. 
Response to Amendment
3.          The Amendment filed on February 2nd 2021 has been entered. Currently Claims 1 and 11 have been amended and Claims 1 - 20 are pending in the application.

Response to Arguments
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 7 -10, filed February 2nd 2021, with
respect to the rejections of claims 1 - 20 under 35 U.S.C. §103 have been fully
considered and they are persuasive.

Examiner respectfully agrees.
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Bernal et al., (United States Patent Publication Number 20050071346) hereinafter Bernal

Claim Rejection – 35 U.S.C. 112
5.            Claims 2 and 12 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites “The computer implemented system of claim 1, wherein the query comprises one of: Select, Insert, Update and Delete.” Claim 12 recites corresponding language. Independent claim 1 as amended includes these limitations and independent claim 11 as amended recites similar language.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – 35 U.S.C. §103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (United States Patent Publication Number 2006/0069682) hereinafter Fanous in view of Isip et al. (United States Patent Number 6,295,539) hereinafter Isip and in further view of Bernal et al., (United States Patent Publication Number 20050071346) hereinafter Bernal
Regarding claim 1 Fanous teaches a computer implemented system that implements a Table Level Stored Procedure Tool, (Fig. 4, database server profiler [0018])  the system comprising: a memory interface (Fig. 1, (140) memory interface that accesses a database table; (Fig. 3 (220) Events table [0033])   an input that receives a user input; (Fig. 2 (160) user input interface [0031])  a computer processor, coupled to the memory interface and the input, (Fig. 2, (120) Processing Unit [0024]) the processor configured to perform the steps comprising: retrieve input parameters from a calling program,   (As noted, the stored procedures 210-212 may be executed at the instigation of a client computer or application (not shown). Such instigation may be completed by a remote procedure call. A remote procedure call may be a protocol that allows an application running on a client to call the database server 200 [0038]) wherein the input parameters comprise a table identifier: identify, using the table identifier, column properties of a table associated with the table identifier, the column properties comprise position, length and data type;  (provide arguments
for use in the execution of one or more of the database server's stored procedures 210-212 [0038])   identify parameter markers;  (data store identity [0041]) called during the execution of the stored procedure dynamically build a query based on the parameter markers and input parameters; (the view builder 350 may build the views either automatically [0058])  execute the query on the table; (ABS., profile the stored procedure events data) (At step 710, the profiler may begin profiling or registering events data on the events table 310 or the events file 320. [0058])  and return data, via an interface, to the calling program (Upon completion of the execution of the stored procedures 210-212, the result is communicated back to the client or application that 
	Fanous does not fully disclose identify a table to use based on the table identifier; execute a command to populate a SQL Descriptor Area with column properties of the identified table; analyze the data of one or more of the retrieved input parameters to determine position, length, and data type for each column in the table associated with the table identifier; validate the input parameters based on the populated SQL Descriptor Area prior to executing a query; dynamically build one of a select query, an insert query, an update query and a delete query based on one of the input parameters describing the type of required query, wherein the content of the dynamically built query is based on the parameter markers and input parameters and wherein one or more system-level catalog (SYSIBM) tables are used to determine which columns of the table are needed in a WHERE clause of the dynamically built query.
Isip teaches analyze the data of one or more of the retrieved input parameters (WHERE IXNAME = #IX_NAME AND IBXCEATOR= #IX_CREATOR Col 9 ln 37 – 38) to determine position, length, and data type for each column (COLNO, COLTYPE, LENGTH, SCALE, NULLS and DEFAULT Col 8 ln 49 – 50)  (SELECT COLNAME, COLSEQ, ORDERING Col. 9 ln 41) in the table associated with the table identifier; (FROM SYSIBM.SYSKEYS Col 9 ln 42) wherein one or more system-level catalog (SYSIBM) tables are used to determine which columns of the table (COLNAME, COLSEQ, ORDERING Col. 9 ln 41) are needed in a WHERE clause (WHERE IXNAME = #IX_NAME AND IXCREATOR = #IX_CREATOR Col 9 ln 43 – 44) of the dynamically built query (ABS., Dynamically determined constraint checking) (a binary search performed between the foreign key and the parent index dataspace Col. 20 ln 13 – 15) see algorithm of binary search below Columns 19 – 20 and further explanation in Column 21 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanous to incorporate the teachings of Isip whereby   execute a command to populate a SQL Descriptor Area with column properties of a table associated with the table identifier; analyze the data of one or more of the retrieved input parameters to determine position, length, and data type for each column in the table associated with the table identifier; wherein one or more system-level catalog (SYSIBM) tables are used to determine which columns of the table are needed in a WHERE clause of the dynamically built query. By doing so a dynamic determination of the optimal method for constraint checking has been made. Isip Col 18  ln 60 – 62
Bernal teaches  identify a table to use (Fig. 5, (520) table [0056]) see also Fig. 6 (620) and Fig. 9 (902) based on the table identifier; (Fig. 9, (902) table page [0069]) execute a command to populate a SQL Descriptor Area (the precompiling may see also stored procedure  [0074] with column properties (if a string of length 100, with the value "ABC', is defined, the string contains "ABC" and 97 pad characters. If a varying length string of length 100 is defined, and the string contains "ABC", then the string simply contains "ABC" and that is all that is in the flow. That is, for the fixed length string, 100 characters would be part of the flow, but the varying length string would have a length followed by the actual data [0060]) of the identified table; (Fig. 5, (520) table [0056]) see also Fig. 6 (620) and Fig. 9 (902)  validate the input parameters (parameter binding [0028]) based on the populated SQL Descriptor Area (the precompiling may process some of the data in the application structure (e.g., SQLDA). [0038]) see also stored procedure [0074] prior to executing a query; (bind time [0031]) dynamically build (on the fly [0068]) one of a select query, an insert query, an update query, and a delete query (insert, fetch, update, delete, open, call, set, etc. [0028]) based on one of the input parameters (input parameter binding and/or output parameter binding can occur for any type of SQL statement [0028]) describing the type of required query, (Although examples herein may refer to insert statements or fetch statements, the examples are intended merely to enhance understanding of various implementations of the invention and are not meant to limit implementations of the invention to insert and fetch statements. [0028]) wherein the content of the dynamically built query (on the fly [0068]) is based on the parameter markers (host  and input parameters; (input parameter binding [0028])  execute the dynamically built query (on the fly [0068]) on the table, (Fig. 5, (520) table [0056]) see also Fig. 6 (620) and Fig. 9 (902)   where execution requires referencing a dynamic statement cache (determine whether an execution structure for this statement exists in the execution structures cache 152 [0046]) to map the parameter markers to real values (fetched data from a table is inputted into a host variable array [0049])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanous to incorporate the teachings of Bernal wherein identify a table to use based on the table identifier; execute a command to populate a SQL Descriptor Area with column properties of the identified table; validate the input parameters based on the populated SQL Descriptor Area] prior to executing a query; dynamically build one of a select query, an insert query, an update query, and a delete query  based on one of the input parameters describing the type of required query, wherein the content of the dynamically built query is based on the parameter markers and input parameters; execute the dynamically built query on the table, where execution requires referencing a dynamic statement cache to map the parameter markers to real values. By doing so the SQLDA provides a host variable array that holds values to be inserted into a table, and, for a fetch statement, the SQLDA provides a host variable array that is to be used to contain values from a row of a table. Bernal [0007].


Regarding claim 2 Fanous in view of Isip and in further view of Bernal  teaches the  computer implemented system of claim 1.
Fanous does not fully disclose  wherein the query comprises one of: Select, Insert, Update and Delete.
Bernal teaches teaches wherein the query comprises one of: Select, Insert, Update and Delete (insert, fetch, update, delete, open, call, set, etc. [0028])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanous in view of Isip to incorporate the teachings of Bernal  wherein the query comprises one of: Select, Insert, Update and Delete. By doing so input parameter binding and/or output parameter binding can occur for any type of SQL statement. Bernal [0028].
Claim 12 corresponds to claim 2 and is rejected accordingly


 	Claims  8, 9,  18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (United States Patent Publication Number 2006/0069682) hereinafter Fanous in view of Isip et al. (United States Patent Number 6,295,539) hereinafter Isip, in view of Bernal et al., (United States Patent Publication Number 20050071346) .
Regarding claim 8 Fanous in view of Isip and in further view of Bernal teaches the  computer implemented system of claim 1.
Fanous does not fully disclose  wherein the Table Level Stored Procedure Tool is programmed to select a subset of the table to act on.
	Winiarski teaches wherein the Table Level Stored Procedure Tool is programmed to select a subset of the table to act on (The Tool may recognize that if result sets  are available, a predetermined number of rows ( or other subset) may be retrieved. In this example, the Tool may fetch up to 20 rows from the result set(s). Col 7 ln 44 – 47)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanous in view of Isip and in further view of Bernal to incorporate the teachings of Winiarski  wherein the Table Level Stored Procedure Tool is programmed to select a subset of the table to act on. By doing so each result set may be displayed at 422, along with properties at 424 and rows (or other subset) at 426. Winiarski Col. 10 ln 16 – 17.
Claim 18 corresponds to claim 8 and is rejected accordingly


Regarding claim 9 Fanous in view of Isip, in view of Bernal and in further view of Winiarski teaches the  computer implemented system of claim 8.
Fanous does not fully disclose  wherein the subset of the table comprises a plurality of identified columns
	Winiarski teaches disclose  wherein the subset of the table comprises a plurality of identified columns (At 424, for properties ofR/S 00001: DYNAMIC_CSR0l,
a chart ( or other graphic) may demonstrate attributes of each column returned in the result set. This particular result set may have a set number of columns, e.g., four columns. The column names and other useful properties may be displayed. Col. 10 ln 41 – 45)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanous in view of Isip and in further view of Bernal to incorporate the teachings of Winiarski  wherein the subset of the table comprises a plurality of identified columns. By doing so The columns may include column number ( e.g., 001, 002, 003, 004), column name (e.g., UAM_FEN_ID, UAM_ID, UAM_Label, and UAM_Description), SQL type (e.g., 452, 500, 452, 452), description ( e.g., Char, Smallint, Char, 50 Char), length (e.g., 2, 2, 2, 55), nullable (e.g., N, Y), etc. Providing this chart to another application is a useful validation tool early in development. Winiarski Col. 10 ln 46 – 54
Claim 19 corresponds to claim 9 and is rejected accordingly

s 3, 4, 13 and 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (United States Patent Publication Number 2006/0069682) hereinafter Fanous in view of Isip et al. (United States Patent Number 6,295,539) hereinafter Isip, in view of Bernal et al., (United States Patent Publication Number 20050071346) hereinafter Bernal and in further view of www.Chartio.com “How to view the definition of a table in IBM DB2) hereinafter Chatio
Regarding claim 3 Fanous in view of Isip and in further view of Bernal  teaches the  computer implemented system of claim 1.
Fanous does not fully disclose  wherein the column properties are identified by a describe table command.
	Chatio teaches   wherein the column properties are identified by a describe table command (DESCRIBE Table bookstore.books; populates the columns id, title and the primary_author, Chatio Page 1) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanous in view of Isip and in further view of Bernal to incorporate the teachings of Chatio wherein the column properties are identified by a describe table command. By doing so the details of a specific table’s columns  are retrieved and displayed. Chartio Page 1
Claim 13 corresponds to claim 3 and is rejected accordingly


Regarding claim 4 Fanous in view of Isip and in further view of Bernal  teaches the  computer implemented system of claim 1.
Fanous does not fully disclose wherein the describe table command populates a SQL descriptor area with the column properties.
	Chatio teaches wherein the describe table command populates a SQL descriptor area (but if you’re specifically looking for the schema (column names, data types, etc), you’ll instead need to use SYSIBM.SYSCOLUMNS) with the column properties (DESCRIBE Table bookstore.books; populates the columns id, title and the primary_author, Chatio Page 1)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanous  in view of Isip and in further view of Bernal to incorporate the teachings of Chatio wherein the describe table command populates a SQL descriptor area with the column properties. Doing so enables the retrieval of information about the books table that is part of the bookstore schema. Chartio Page 1
Claim 14 corresponds to claim 4 and is rejected accordingly

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (United States Patent Publication Number 2006/0069682) hereinafter Fanous in view of Isip et al. (United States Patent Number 6,295,539) hereinafter Isip, in 
Regarding claim 5 Fanous in view of Isip and in further view of Bernal  teaches the computer implemented system of claim 1. 
Fanous does not fully disclose  wherein the table represents a plurality of related parent-child tables.
	Brunel teaches wherein the table represents a plurality of related parent-child tables (One can commonly see such procedures in real-world applications
that still rely on trivial parent/child tables (known as adjacency list model) [0123]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanous in view of Isip and in further view of Bernal to incorporate the teachings of Brunel wherein the table represents a plurality of related parent-child tables. By doing so other axes (child/parent and the non-"self' variants) as well as inner joins could be handled with minor adaptions.
Claim 15 corresponds to claim 5 and is rejected accordingly


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (United States Patent Publication Number 2006/0069682) hereinafter 
Regarding claim 6 Fanous in view of isip and in further view of Bernal teaches the computer implemented system of claim 1. 
Fanous does not fully disclose  wherein the parameter marker is represented by a CAST statement.
	Oracle Docs teaches wherein the parameter marker is represented by a CAST statement (CAST function: CAST ( [ expression | NULL | ? ]     AS datatype. Oracle Docs Page 1)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanous in view of Isip and in further view of Bernal  to incorporate the teachings of Oracle Docs wherein the parameter marker is represented by a CAST statement. By doing so The CAST function converts a value from one data type to another and provides a data type to a dynamic parameter (?) or a NULL value. Oracle Docs page 1
Claim 16 corresponds to claim 6 and is rejected accordingly

s 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (United States Patent Publication Number 2006/0069682) hereinafter Fanous in view of Isip et al. (United States Patent Number 6,295,539) hereinafter Isip, in view of Bernal et al., (United States Patent Publication Number 20050071346) hereinafter Bernal and in further  view of Song et al. (United Stated Patent Publication Number 20160092505) hereinafter Song
Regarding claim 7 Fanous in view of Isip and in further view of Bernal teaches the computer implemented system of claim 1. 
Fanous does not fully disclose  wherein the Table Level Stored Procedure Tool is 
programmed to skip data validations.
	Song teaches the Table Level Stored Procedure Tool is  programmed to skip data validations  (Subsequently, the user may construct the wrapper procedure using the following exemplary procedure con- structor ( e.g., new proc.procedure ), which is in a form of, for example, a JavaScript statement: var dummy= new proc.procedure(
"SAP_TEST", "sap.test.sample::dummy arr", {namedNativeOutputs: ["OUTl", "OUT2"],
enableBulklnsert: true, connection: $.db.getConnection( ), temp Schema: $.session.getUsername() } ); [0032]) (Fig. 3 Sequence 6, SQLINSERT INTO "YIHAN"."#ARR_1403679945760q Bulk insert VALUES(?,?}, [{1, u"'YIHAN"'), (2,
U"'$.session.getUsername()"'} ] Description – Bulk Insert [0049])

so forth. Song [0014].
Claim 17 corresponds to claim 7 and is rejected accordingly


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (United States Patent Publication Number 2006/0069682) hereinafter Fanous in view of Isip et al. (United States Patent Number 6,295,539) hereinafter Isip, in view of Bernal et al., (United States Patent Publication Number 20050071346) hereinafter Bernal and in further view of Groath et al. (United States Patent Number  6,571,285) hereinafter Groath
Regarding claim 10 Fanous in view of Isip and in further view of Bernal teaches the computer implemented system of claim 1.
Fanous does not fully disclose  wherein Table Level Stored Procedure Tool is programmed purge one or more outdated rows.
wherein Table Level Stored Procedure Tool is programmed purge one or more outdated rows (As an option, the present invention may further transmit a signal to initiate a clean archive program for deleting files from an archive directory, a signal to initiate a table extract program for extracting data from tables stored in the database, a signal to initiate a trigger reporting program for generating reports, a signal to initiate a purge record program for deleting records from the database, Col. 13 ln 43 – 49)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fanous in view of Isip and in further view of Bernal to incorporate the teachings of Groath wherein Table Level Stored Procedure Tool is programmed purge one or more outdated rows. By doing so a perl script will be written to purge this data once is has expired. Groath Col 36 ln 55 – 56.
Claim 20 corresponds to claim 10 and is rejected accordingly

Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the

will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

7. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Crew et al., (United States Patent Number 9690577) teaches legacy applications as web services
	Edwards et al., (United States Patent Number 6353820) teaches method and system for using dynamically generated code to perform index record retrieval in certain circumstances in a relational database manager

8.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
03/21/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166